Citation Nr: 0930402	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-10 819	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine, C2-7, 
with spondylosis.  

2. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the lumbosacral spine, L5-
S1.  

3. Entitlement to an initial compensable rating for cutaneous 
neuritis of the anterior aspect of the left thigh.  

4. Entitlement to service connection for migraine headaches.  

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
January 1977 to October 2003 in the Air National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2003 and in 
January 2004, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.  

In September 2005, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  

In February 2007, this case was remanded by the Board for 
additional development.  In December 2007, the Veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO. 

In March 2008, the Veteran was afforded another hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are in the record.

In a decision in May 2008, the Board denied the claims 
currently on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in March 2009, the Court 
granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, and remanded the case to the Board 
for readjudication consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board did 
not provide an adequate statement of reasons and bases.  

On the claim for an initial rating higher than 10 percent for 
degenerative joint disease of the cervical spine, C2-7, with 
spondylosis, the parties agreed that the examinations did not 
address whether the Veteran experienced additional loss of 
motion associated with flare-ups.  

On the claim for an initial rating higher than 10 percent for 
degenerative joint disease of the lumbar spine, L5-S1, the 
parties agreed that the examinations failed to address 
whether pain on motion could lead to additional loss of 
motion due to fatigue, weakness, incoordination, or flare-
ups.  

On the claim for an initial compensable rating for cutaneous 
neuritis of the anterior aspect of the left thigh, the 
parties agrees that the examination in 2007 did not address 
organic changes and the severity of the Veteran's disability 
as it relates to Diagnostic Code 8629.  

On the claim of service connection for migraine headaches, 
the parties agreed that the Board failed to discuss favorable 
evidence, which showed that the Veteran's in-service injuries 
aggravated his preexisting migraine headaches.  

During the adjudicatory process the Veteran asserted that he 
could not work due to his disabilities.  A claim of 
unemployability expressly raised by the Veteran or reasonably 
raised by the record is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For the above reasons and to comply with the Court's Order, 
the case is remanded for the following:

1. Afford the Veteran a VA examination to 
determine the current level of severity of 
degenerative joint disease of the cervical 
spine, C2-7, with spondylosis.  The claims 
folder should be made available to the 
examiner for review. 

The examiner is asked to describe 
the range of motion of the cervical 
spine in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination, or 
pain on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  The examiner should also 
address whether there is additional 
loss of motion associated with 
flare-ups.

The examiner is asked to describe 
the frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
his degenerative joint disease of the 
lumbar spine.  The claims folder should be 
made available to the examiner for review. 



The examiner is asked to describe 
the range of motion of the lumbar 
spine in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion.  The examiner is asked to 
address whether pain on motion could 
lead to additional loss of motion 
due to fatigue, weakness, 
incoordination or flare-ups.

The examiner is asked to describe 
any objective neurological 
abnormalities, either motor or 
sensory. 

The examiner is asked to describe 
the frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

3. Afford the Veteran a VA examination to 
determine the current level of severity of 
his cutaneous neuritis of the anterior 
aspect of the left thigh.  The claims 
folder should be made available to the 
examiner for review.  



The examiner is asked to address 
whether the Veteran has paralysis 
that is mild, moderate or severe to 
complete, whether there are organic 
changes present, the site and 
character of the injury, the relative 
impairment in motor function, trophic 
changes and disturbances.  

4. Afford the Veteran for a VA examination 
to determine whether it is at least as 
likely as not the migraine headaches are 
related to service.  

The claims folder should be made available 
to the examiner for review.  

The examiner is asked to address the 
following:

What was the degree of migraine 
headaches, existing at the time of 
entrance into service? 

If the degree of migraine headaches 
is not ascertainable at entrance 
into service, in addition to the 
history of pre-existing migraine 
headaches, what clinical factors 
during service support a finding 
that migraine headaches pre-existed 
service? 



If the history and clinical data 
support the conclusion that migraine 
headaches pre-existed service, then 
were the residuals of the 
preexisting migraine headaches 
aggravated by service, that is, was 
there a permanent increase in 
severity, that is, a worsening of 
the underlying condition not due to 
the natural progress of the 
condition as contrasted to a 
temporary worsening of symptoms? 

The examiner is asked to comment on 
the clinical significance of the 
following service records: letters 
from the Aerospace Medical Clinic 
and Newmarket Chiropractor Clinic in 
June 2002, which suggest the Veteran 
had a marked increase in the 
frequency and intensity of his 
migraines since his elevator-fall 
accident and motor vehicle accident 
in 2001; a Medical Board's report in 
January 2003 that the Veteran's 
headaches were exacerbated since his 
injuries; a Medical Board Report in 
February 2003 which shows that the 
Veteran had low back pain and 
migraine headaches which were 
permanently aggravated by service; 
Findings of Physical Evaluation 
Board in May 2003 and August 2003, 
which determined that the Veteran's 
migraine headaches existed prior to 
service without service aggravation 
and resolved with medication.  

5. Under the duty to assist, develop the 
claim for a total disability rating for 
compensation based on individual 
unemployability. 

6. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


